UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 19, 2011 (December 15, 2011) LINN ENERGY, LLC (Exact name of registrant as specified in its charters) Delaware 000-51719 65-1177591 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 840-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets On December 15, 2011, Linn Energy, LLC (the “Company”) closed its previously announced acquisition of certain oil and natural gas properties primarily located in the Granite Wash of Texas and Oklahoma from Plains Exploration & Production Company (“Plains”) for approximately $530 million, subject to post-closing adjustments (the “Acquisition”). The foregoing description of the Acquisition does not purport to be complete and is qualified in its entirety by reference to the Purchase and Sale Agreement, dated November 3, 2011, between Linn Energy Holdings, LLC, a wholly owned subsidiary of the Company, and Plains, a copy of which will be filed with the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. Item9.01. Financial Statements and Exhibits. (a) Financial statements of businesses acquired. The financial statements required in connection with the Acquisition are not included in this Current Report. The Company filed the required financial statements on a Current Report on Form 8-K filed on December 12, 2011. (b) Pro forma financial information. The pro forma financial information required in connection with the Acquisition is not included in this Current Report. The Company filed the required pro forma financial information on a Current Report on Form 8-K filed on December 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LINN ENERGY, LLC Date: December 19, 2011 By: /s/ CHARLENE A. RIPLEY Charlene A. Ripley Senior Vice President and General Counsel
